


Exhibit 10.2




Grantee:  ___________________________

 

Grant Date:  May 11, 2005

     

Number of Shares:  __________

   



Dear ___________________:

 

Re:

Restricted Stock Award


                    I am pleased to inform you that Spartan has granted to you
the number of restricted shares of Spartan's Common Stock described above under
the Spartan Stores, Inc. 2001 Stock Incentive Plan. By accepting this grant, you
agree that the restricted stock is subject to the terms and conditions of this
letter and the Plan (which are incorporated into this letter by reference). If
there is any conflict between the terms of the Plan and this letter, the terms
of the Plan will control.

                    Restricted Stock Grant. Spartan grants to you the number of
shares of Spartan Common Stock set forth above, all of which are subject to
restrictions imposed under this letter and the Plan (the "Restricted Shares").

                    Transferability. Until the restrictions lapse as set forth
below, the Plan provides that the Restricted Shares are generally not
transferable by you except by will or according to the laws of descent and
distribution, and further provides that all rights with respect to the
Restricted Shares are exercisable during your lifetime only by you, your
guardian, or your legal representative.

                    Lapsing of Restrictions. Except as otherwise provided in
this letter, the restrictions imposed on the Restricted Shares shall lapse as
follows: (1) restrictions on 20% (rounded to the nearest whole share) of the
Restricted Shares shall lapse one year from the date of this letter;
(2) restrictions on an additional 20% (rounded to the nearest whole share) of
the Restricted Shares shall lapse two years from the date of this letter;
(3) restrictions on an additional 20% (rounded to the nearest whole share) of
the Restricted Shares shall lapse three years from the date of this letter;
(4) restrictions on an additional 20% (rounded to the nearest whole share) of
the Restricted Shares shall lapse four years from the date of this letter; and
(5) restrictions on the remaining 20% of the Restricted Shares shall lapse five
years from the date of this letter. The periods during which Restricted Shares
are subject to restrictions imposed by the Plan and under this letter are
referred to in this letter as "Restricted Periods."

                    Termination of Employment. The forfeiture, vesting or
lapsing, as the case may be, of the Restricted Shares shall occur at the times
provided in the Plan after your death, retirement or disability, or the
termination of your employment with Spartan or its subsidiaries, or if you enter
into Competition (as defined in the Plan) with Spartan.

                    Shareholder Rights. During the Restricted Period(s), you
shall have all voting, dividend, liquidation, and other rights with respect to
the Restricted Shares held of record by you



--------------------------------------------------------------------------------


as if you held unrestricted Common Stock; provided, however, that the unvested
portion of any Restricted Shares award shall be subject to any restrictions on
transferability or risks of forfeiture imposed pursuant to this letter or the
Plan. Any noncash dividends or distributions paid with respect to unvested
Restricted Shares shall be subject to the same restrictions as those relating to
the Restricted Shares awarded under this letter agreement. After the
restrictions applicable to the Restricted Shares lapse, you shall have all
shareholder rights, including the right to transfer the shares, subject to such
conditions as Spartan may reasonably specify to ensure compliance with federal
and state securities laws.

                    Certifications. You represent and warrant that you are
acquiring the Restricted Shares for your own account and investment and without
any intent to resell or distribute the Restricted Shares. You shall not resell
or distribute the Restricted Shares after any Restricted Period except in
compliance with such conditions as Spartan may reasonably specify to ensure
compliance with federal and state securities laws.

                    Binding Effect; Amendment. This letter agreement and the
Plan shall be binding upon, and shall inure to the benefit of, the parties
hereto and their respective heirs, successors and permitted assigns. This letter
agreement shall not be modified except in a writing executed by you and Spartan.

 

Very truly yours,

             

Craig C. Sturken

 

Chairman, President & CEO



















-2-

--------------------------------------------------------------------------------